Exhibit 10.2

 

Date Adopted: May 5, 2004

 

Amendment No. 3 To

 

BIOMARIN PHARMACEUTICAL INC.

 

1998 DIRECTOR OPTION PLAN, AS AMENDED

 

This AMENDMENT dated as of May 5, 2004 (this “Amendment”), amends the BioMarin
Pharmaceutical Inc. (the “Corporation”) 1998 Director Option Plan, as amended
(the “Plan”) as follows:

 

1. Amendment to the Plan.

 

(a) The following is added as Subsection 11(c) to the Plan:

 

Notwithstanding anything contained herein to the contrary, unless the Company
has obtained the consent of a majority of the shareholders of the Company, in no
event will the Board authorize any amendment to the Plan, or to any Option under
the plan, that would effect a reduction in the exercise price of such Option,
other than as a result of a stock split or other recapitalization as
contemplated by Section 10.

 

(b) Capitalized terms not otherwise defined in this Amendment shall have the
meaning ascribed to such term in the Plan. Except as expressly amended herein,
the Plan shall continue in full force and effect in accordance with its terms.

 

2. Effective Date of Amendment. The effective date of this Amendment shall be
May 5, 2004.

 